Citation Nr: 1506874	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-25 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Whether there is new and material evidence sufficient to reopen the claim of peripheral neuropathy.  

4.  Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1969.  The Veteran also served in the National Guard with periods of active service from January 1991 to June 1991 and in May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran originally claimed service connection for PTSD, depression, and peripheral neuropathy in May 2002.  These claims were denied in a March 2003 rating decision which went unappealed and became final.  The Veteran filed to reopen his claims in June 2008.  The claim for PTSD was reopened, but all three claims were denied in a November 2008 rating decision which went unappealed and became final.  The Veteran filed to reopen his PTSD claim in October 2010.  This claim was reopened but denied in a February 2011 rating decision.  The Veteran filed to reopen his claims for PTSD and "numbness in both legs" in January 2012.  VA interpreted these as claims to reopen PTSD and peripheral neuropathy, though the PTSD claim was within one year of the previous rating decision, and therefore could have been treated as a Notice of Disagreement.  As the claim was again reopened in a July 2012 rating decision and a Statement of the Case issued in September 2012, this was harmless error.  VA combined the PTSD and depression claims and the Board has recharacterized them as a claim for an acquired psychiatric disorder.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing was created and associated with the electronic claims file in Virtual VA.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and some VA outpatient treatment files are located in Virtual VA.  Other VA outpatient treatment files are located in the Veterans Benefits Management System.  

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder was last finally denied in a November 2008 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely perfect his appeal.

2.  The evidence regarding an acquired psychiatric disorder added to the record since the November 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  

3.  The preponderance of the evidence shows the Veteran does not have a diagnosis of an acquired psychiatric disorder.  

4.  Service connection for peripheral neuropathy was last finally denied in a November 2008 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely perfect his appeal.  

5.  The evidence regarding peripheral neuropathy added to the record since the November 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final. New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  

3.  The November 2008 rating decision is final. New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2012).  

Specific to requests to reopen, the claimant must be given notification "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice letter provided to the Veteran in July 2008 does this.  In light of the favorable action taken below, further discussion as to VCAA is not required at this time.  

New and Material Evidence

The RO denied the Veteran's claims of service connection for an acquired psychiatric disorder and peripheral neuropathy in a November 2008 rating decision. The RO found there was no PTSD stressor, no new and material evidence of depression, and no new and material evidence of peripheral neuropathy.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the November 2008 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2014).  For the acquired psychiatric disability claim, the Veteran was afforded a January 2011 VA examination and has also submitted private treatment records with PTSD and depression diagnoses.  For the claim of peripheral neuropathy, the Veteran has submitted private medical treatment records showing its diagnosis.  This new evidence addresses the reasons for the previous denial; that is, a lack of diagnoses for each claimed disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  There is no prejudice to the Veteran by this action as the RO considered this matter on the merits and the peripheral neuropathy issue is being remanded below.

Entitlement to service connection for an acquired psychiatric disorder

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the Veteran's January 2003 VA examination, the examiner noted that PTSD symptoms appeared to have developed after the Veteran's Vietnam service and were exacerbated by his Gulf War service.  The examiner stated that the symptoms after the Gulf War service were much milder than after Vietnam, and that the few symptoms the Veteran did experience were intermittent.  The examiner opined that the Veteran did not fulfill all the criteria for a diagnosis of PTSD.  The examiner declined to diagnose any other psychiatric disorder.  

In a July 2008 mental health note, the clinician ruled out PTSD as a diagnosis of the Veteran's disability.  

In a December 2010 letter, Dr. E.B.G. diagnosed the Veteran with PTSD and depression 4 days after his initial visit.  He did not provide any supporting evidence.  In an April 2011 letter, Dr. E.B.G. reported "problems associated with Post Traumatic Stress Disorder."  He noted the Veteran was undergoing psychotherapy.  

The Veteran was afforded another VA examination in January 2011.  There, the examiner again declined to give a psychiatric diagnosis.  The examiner stated that although the Veteran reported depressed mood, sleep difficulties, and problems with memory, he did not meet the criteria for PTSD or a depressive disorder.  The examiner opined the stressor was likely valid and therefore conceded, but that the Veteran's symptoms have not caused significant distress or impaired functioning.  

The Veteran has submitted several statements and has given testimony regarding his in-service stressors.  VA has also received buddy statements corroborating these stressors.  Therefore, the Board concedes the Veteran's in-service stressors.  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, buddy statements, VA examinations, service treatment records, private medical records, and VA outpatient treatment records.  As the Board has conceded the Veteran's stressor, the only conflicting evidence is that of the Veteran's diagnosis.  His private clinician has diagnosed him with PTSD and depression, but two VA examinations have both declined to do so.  It is not clear if the private clinician has reviewed the Veteran's claims file or if his diagnosis is based solely on his treatment of the Veteran.  Furthermore, while the private clinician lists a few symptoms, he does not provide further medical evidence to support his diagnoses.  The private clinician also does not relate his diagnoses to the Veteran's service, instead only stating that he served and has a current diagnosis.  The VA examinations' opinions are supported by the thorough history, review of the claims file, and rationale of intermittent symptoms of no limitation of functioning.  Therefore, the two VA non-diagnoses are given substantially more weight than the diagnoses of the private clinician.  As a result, the preponderance of the evidence is against a diagnosis and Board cannot grant service connection for an acquired psychiatric disorder.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  

Entitlement to service connection for an acquired psychiatric disability is denied.  

New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy.  

REMAND

The Veteran has provided new and material evidence of a diagnosis of peripheral neuropathy in February 2012 private treatment records.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Veteran has shown new and material evidence of a peripheral neuropathy diagnosis, was noted to have foot pain in service, and he believes that his peripheral neuropathy is related to his service.  While the Veteran has specifically claimed it secondary to herbicide exposure, VA must consider all theories of entitlement, including direct service connection.  As there is insufficient evidence to decide the claim, the Veteran must be afforded a VA examination and opinion to determine its etiology. 

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination and opinion to address the nature and etiology of his peripheral neuropathy.  The examiner must review the physical and electronic claims files including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service on a direct basis, secondary to herbicide exposure, or in any other way.  The examiner must take into account and comment on the Veteran's lay statements, hearing testimony, and private diagnoses of peripheral neuropathy.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


